 Case 6:20-cv-00421-JDK-KNM Document 8 Filed 11/17/20 Page 1 of 2 PageID #: 61




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                             §
MICHELLE ORR,                                §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §    Case No. 6:20-cv-421-JDK-KNM
                                             §
COMMISSIONER, SOCIAL                         §
SECURITY ADMINISTRATION,                     §
                                             §
      Defendant.                             §
                                             §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       This case was referred to United States Magistrate Judge K. Nicole Mitchell

 pursuant to 28 U.S.C. § 636. On November 2, 2020, the Magistrate Judge issued a

 Report and Recommendation recommending that the Court grant the Commissioner’s

 Motion for Summary Judgment or, Alternatively, Motion to Dismiss and dismiss this

 action with prejudice. Docket No. 7.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days). Here, Plaintiff did file objections. The Court

 therefore reviews the Magistrate Judge’s findings for clear error or abuse of discretion


                                             1
Case 6:20-cv-00421-JDK-KNM Document 8 Filed 11/17/20 Page 2 of 2 PageID #: 62




and reviews legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report, the Court finds no clear error

or abuse of discretion and no conclusions contrary to law. Accordingly, the Court

hereby ADOPTS the Report and Recommendation of the United States Magistrate

Judge (Docket No. 7) as the findings of this Court. The Commissioner’s Motion for

Summary Judgment or, Alternatively, Motion to Dismiss (Docket No. 6) is

GRANTED and the above-styled civil action is DISMISSED WITH PREJUDICE.

All pending motions are DENIED as MOOT.

         So ORDERED and SIGNED this 17th day of November, 2020.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
